DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 06/03/2020.
Terminal Disclaimer
The terminal disclaimer filed on 07/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,698,808 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview and subsequently via email by Applicants’ representative Ariel S. Rogson (Reg. No. 43,054 Telephone (503) 765-9090) on July 23, 2021.
Independent claims 1, 11, and 19 are amended herein to correct antecedent issues and minor typographical errors.
1. (Currently Amended) A device, comprising:

a controller to manage writing data to or reading data from the memory;
a stream logic to select a third stream ID based on at least one attribute of the first data, wherein the third stream ID comprises any of the first stream ID, the second stream ID, or a different stream ID, and wherein the stream logic is capable of selecting any of the first stream ID, the second stream ID, and the different stream ID for the first data.
11. (Currently Amended) A method, comprising:
identifying a first portion on a device for garbage collection, the first portion storing a first data, the device also including a second portion storing a second data, the first portion based on a first stream identifier (ID) and the second portion based on a second stream ID, the first data stored in the first portion based on a first request from another device and the second data stored in the second portion based on a second request from the other device;
identifying the first data in the first portion that requires programming;
selecting, by a stream logic, a third stream ID for the first data based on at least one attribute of the first data, wherein the stream logic is capable of selecting any of the first stream ID, the second stream ID, and a different stream ID as the third 
programming the first data in the first portion into a third portion, the third portion selected based on the third stream ID.
19. (Currently Amended) A method, comprising:
receiving, from another device at a device, a first request including a first data;
selecting a first stream ID based on the first request;
writing the first data to a first portion on the device based on the first request, the first portion based on the first stream ID;
receiving, from the other device at the device, a second request including a second data;
selecting a second stream ID based on the second request, the second stream ID different from the first stream ID;
writing the second data to a second portion on the device based on the second request, the second portion based on the second stream ID; and
identifying the first portion for garbage collection;
identifying the first data in the first portion as requiring programming;
selecting, by a stream logic, a third stream ID based on at least one attribute of the first data, where the third stream ID may be any of the first stream ID, the second stream ID, or a different stream ID, and wherein the stream logic is capable of selecting any of the first stream ID, the second stream ID, and the different stream ID for the first data; and

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 1 “a stream logic to select a third stream ID based on at least one attribute of the first data, wherein the third stream ID comprises any of the first stream ID, the second stream ID, or a different stream ID, and wherein the stream logic is capable of selecting any of the first stream ID, the second stream ID, and the different stream ID for the first data” in combination with the overall claimed limitations when interpreted in light of the specification.
Prior art of record with respect to the parent application 15/620,814 (now US Patent 10,698,808) and independent claim 1 of the parent application was Yanagida US 2018/0276118 (“Yanagida”). Yanagida does not teach “wherein the stream logic is capable of selecting any of the first stream ID, the second stream ID, and the different stream ID for the first data”. Therefore, Yanagida neither anticipates nor renders obvious independent claim 1.

Hashimoto et al. US 2016/0283124 (“Hashimoto”) is an Applicant provided prior art. Hashimoto teaches “merge stream” operation. During a merge stream operation, a plurality of stream identifiers are merged into a destination stream identifier. It appears that Hashimoto teaches the opposite of the above claim limitation. Therefore, Hashimoto neither anticipates nor renders obvious independent claim 1.
Thus, it appears that prior art do not teach the subject matter claimed in independent claim 1. Therefore, claim 1 is patentable. 
Independent claims 11 and 19 include similar language as claim 1 and these claims are patentable for the aforementioned reason.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132